Exhibit 10.69

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009    CONFIDENTIAL    LEC-TLA-00606-V6.0

This Technology License Agreement (“TLA”) is made the 31st day of March, 2009
(“Effective Date”)

BETWEEN

ARM LIMITED whose registered office is situated at 110 Fulbourn Road, Cambridge
CB1 9NJ, England (“ARM”);

and

APPLIED MICRO CIRCUITS CORPORATION whose principal place of business is situated
at 215 Moffett Park Drive Sunnyvale CA 94089 (“AMCC”).

WHEREAS

LICENSEE has requested ARM and ARM has agreed to license to LICENSEE certain ARM
Technology (defined below) on the following terms and conditions.

 

1. Definitions

 

1.1 “ARM Compliant Product” means the relevant ARM Compliant Product as defined
in each Annex 1.

 

1.2 “ARM Technology” means any or all, as the context admits, of the technology
identified in each Annex 1 and any Updates thereto delivered by ARM to LICENSEE.

 

1.3 “ASP” means the average sales price of an ARM Compliant Product in a
Quarter, calculated by taking the figure for the aggregate of all invoices for
the distribution of such ARM Compliant Product in such Quarter by the entity
exercising the licences to manufacture or have manufactured under this TLA
(notwithstanding that such distribution may be between AMCC and a Subsidiary of
AMCC or between Subsidiaries of AMCC), less; (i) any value added, turnover,
import or other tax, duty or tariff payable by law thereon; and (ii) any freight
and insurance costs included in the invoiced price, and dividing it by the
number of units of such ARM Compliant Product accounted for under such invoices.

 

1.4 “Claim” means a written notice received by ARM and claiming infringement of
the Intellectual Property of a third party by any of the ARM Technology and
which demands that ARM cease and desist from such claimed Intellectual Property
infringement.

 

1.5 “Confidential Information” means; (i) the ARM Technology and derivatives
thereof (including any translation, modification, compilation, abridgement or
other form in which the ARM Technology has been recast, transformed or adapted,
but excluding silicon) and any trade secrets relating to the ARM Technology;
(ii) any information designated in writing by either party, by appropriate
legend, as confidential; (iii) any information which if first disclosed orally
is identified as confidential at the time of disclosure and is thereafter
reduced to writing and sent to the other party within thirty (30) days after its
oral disclosure and designated, by appropriate legend, as confidential; and
(iv) the terms and conditions of this TLA.

 

1.6 “Customer” means any entity that has contracted LICENSEE to design and
manufacture integrated circuits for such entity.

 

1.7 “Designer” means, except as provided below, any entity sub-contracted by
LICENSEE to provide design resource to LICENSEE for the development of an ARM
Compliant Product. Designer expressly excludes any entity that, at any time,
enters into a contractual arrangement with the LICENSEE which places upon
LICENSEE an obligation to either or both; (a) manufacture such ARM Compliant
Product for such entity; and (b) sell units of such ARM Compliant Product to
such entity.

 

1.8 “Intellectual Property” means any patents, patent rights, trade marks,
service marks, registered designs, topography or semiconductor mask work rights,
applications for any of the foregoing, copyright, unregistered design right and
any other similar protected rights in any country and to the extent recognised
by any relevant jurisdiction as intellectual property, trade secrets, know-how
and confidential information.

 

1.9 “LICENSEE” means AMCC and each Subsidiary of AMCC.

 

1.10 “Manufacturer” means any entity sub-contracted by LICENSEE to manufacture
integrated circuits for LICENSEE.

 

NH/MG    1 of 18    ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

1.11 “Packaging House” means any entity sub-contracted by LICENSEE to package
integrated circuits for LICENSEE.

 

1.12 “Quarter” means each calendar quarter ending the 31st March, 30th June,
30th September and 31st December of each year.

 

1.13 “Subsidiary” means any company the majority of whose voting shares is now
or hereafter owned or controlled, directly or indirectly, by a party hereto. A
company shall be a Subsidiary only for the period during which such control
exists. For the purposes of this definition “control” shall mean beneficial
ownership of more than 50% of the voting stock of such entity.

 

1.14 “Term” means the term for which the subject ARM Technology is licensed to
LICENSEE by ARM as specifically set out in Section 7 of the relevant Annex 1.

 

1.15 “Test House” means any entity sub-contracted by LICENSEE to test integrated
circuits for LICENSEE.

 

1.16 “Trade Marks” means the trade marks identified in Section 6 of each Annex
1.

 

1.17 “Trademark Guidelines” means the guidelines for the use of ARM’s Trade
Marks as set out in Annex 2 and any amendment thereto delivered to LICENSEE by
ARM from time to time in accordance with the provisions of Clause 2.10.

 

1.18 “Updates” means any; (i) error corrections developed by or for ARM; and
(ii) functional enhancements or other modifications developed by or for ARM
(which ARM in its discretion decides does not constitute a new product),
together with any Intellectual Property embodied therein.

 

2. License

ARM Technology License

 

2.1 The ARM Technology shall be licensed to LICENSEE subject to the relevant
license terms identified in Section 2 of the relevant Annex 1.

Subcontracting Design

 

2.2 Subject to the provisions of Clause 3 (Confidentiality), LICENSEE may
exercise the right, if granted in Section 2 of the relevant Annex 1, to have ARM
Compliant Products designed by any Designer, provided that; (i) LICENSEE does
not grant to the Designer any license in respect of the ARM Technology for any
other purpose; and (ii) LICENSEE ensures that each Designer;

 

  (a) is subject to contractual obligations of confidentiality in respect of the
ARM Confidential Information and ARM Technology which are in substantial
accordance with the provisions of Clause 3.3;

 

  (b) is subject to a contractual obligation to deliver the designs for the ARM
Compliant Products solely to LICENSEE and not to use the designs for any other
purpose; and

 

  (c) is subject to a contractual obligation to return any ARM Confidential
Information and ARM Technology to LICENSEE on the earlier of; (1) the completion
of the design; and (2) the end of the contractual confidentiality period (in the
agreement between LICENSEE and Designer) for the relevant ARM Confidential
Information or ARM Technology.

If any Designer breaches the obligations imposed upon it pursuant to LICENSEE’s
obligations under Clauses 2.2(ii)(a) to 2.2(ii)(b), LICENSEE agrees that such
breach shall be treated as a material breach of this TLA by LICENSEE which shall
entitle ARM to terminate this TLA in accordance with the provisions of Clause
14.2 and LICENSEE shall hold ARM harmless from and keep ARM indemnified against
all and any loss, liability, costs, damages, expenses (including the fees of
lawyers and other professionals), suffered, incurred or sustained as a result of
or in relation to such breach.

Customer Collaboration

 

2.3 Subject to the provisions of Clause 3 (Confidentiality), LICENSEE may
exercise the right, if granted in Section 2 of the relevant Annex 1, to have ARM
Compliant Products designed by any Customer provided that; (i) LICENSEE does not
grant to the Customer any license in respect of the ARM Technology for any
purpose other than for collaborating on the design of ARM Compliant Products
with LICENSEE and; (ii) LICENSEE ensures that each Customer;

 

NH/MG   2 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  (a) is subject to contractual obligations of confidentiality in respect of the
ARM Confidential Information and ARM Technology which are in substantial
accordance with the provisions of Clause 3.4;

 

  (b) is subject to a contractual obligation to deliver the designs for the ARM
Compliant Products solely to LICENSEE and not to use the designs for any other
purpose; and

 

  (c) is subject to a contractual obligation to return any ARM Confidential
Information and ARM Technology to LICENSEE on the earlier of; (1) the completion
of the design; and (2) the end of the contractual confidentiality period (in the
agreement between LICENSEE and Customer) for the relevant ARM Confidential
Information or ARM Technology.

If any Customer breaches the obligations imposed upon it pursuant to LICENSEE’s
obligations under Clauses 2.3(i)(a) to 2.3(i)(c), LICENSEE agrees that such
breach shall be treated as a material breach of this TLA by LICENSEE which shall
entitle ARM to terminate this TLA in accordance with the provisions of Clause
14.2 and LICENSEE shall hold ARM harmless from and keep ARM indemnified against
all and any loss, liability, costs, damages, expenses (including the fees of
lawyers and other professionals), suffered, incurred or sustained as a result of
or in relation to such breach.

Subcontracting Manufacture

 

2.4 Subject to the provisions of Clause 3 (Confidentiality), LICENSEE may
exercise the right, if granted in Section 2 of the relevant Annex 1, to have ARM
Compliant Products manufactured by a Manufacturer provided that; (i) LICENSEE
does not grant to the Manufacturer any license in respect of the ARM Technology
for any purpose other than for manufacturing ARM Compliant Products solely for
LICENSEE; and (ii) LICENSEE ensures that each Manufacturer;

 

  (a) is subject to contractual obligations of confidentiality in respect of the
ARM Confidential Information and ARM Technology which are in substantial
accordance with the provisions of Clause 3.2;

 

  (b) is subject to a contractual obligation to use the ARM Confidential
Information and ARM Technology solely for the purpose of supplying units of the
ARM Compliant Products solely to LICENSEE; and

 

  (c) is subject to a contractual obligation to return any ARM Confidential
Information and ARM Technology to LICENSEE on the earlier of; (1) the completion
of the manufacture; and (2) the end of the contractual confidentiality period
(in the agreement between LICENSEE and Manufacturer) for the relevant ARM
Confidential Information or ARM Technology.

If any Manufacturer breaches the obligations imposed upon it pursuant to
LICENSEE’s obligations under Clauses 2.4(ii)(a) to 2.4(ii)(b), LICENSEE agrees
that such breach shall be treated as a material breach of this TLA by LICENSEE
which shall entitle ARM to terminate this TLA in accordance with the provisions
of Clause 14.2 and LICENSEE shall hold ARM harmless from and keep ARM
indemnified against all and any loss, liability, costs, damages, expenses
(including the fees of lawyers and other professionals), suffered, incurred or
sustained as a result of or in relation to such breach.

Subcontracting Testing

 

2.5 Subject to the provisions of Clause 3 (Confidentiality), LICENSEE may
exercise the right, if granted in Section 2 of the relevant Annex 1, to have
tested ARM Compliant Products by a Test House provided that; (i) LICENSEE does
not grant to the Test House any license in respect of the ARM Technology for any
purpose other than for testing ARM Compliant Products solely for LICENSEE; and
(ii) LICENSEE ensures that each Test House;

 

  (a) is subject to contractual obligations of confidentiality in respect of the
ARM Confidential Information and ARM Technology which are in substantial
accordance with the provisions of Clause 3.5;

 

  (b) is subject to a contractual obligation to use the ARM Confidential
Information and ARM Technology solely for the purpose of supplying units of the
tested ARM Compliant Products solely to LICENSEE; and

 

  (c) is subject to a contractual obligation to return any ARM Confidential
Information and ARM Technology to LICENSEE on the earlier of; (1) the completion
of the testing; and (2) the end of the contractual confidentiality period (in
the agreement between LICENSEE and Test House) for the relevant ARM Confidential
Information or ARM Technology.

 

NH/MG   3 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

If any Test House breaches the obligations imposed upon it pursuant to
LICENSEE’s obligations under Clauses 2.5(ii)(a) to 2.5(ii)(c), LICENSEE agrees
that such breach shall be treated as a material breach of this TLA by LICENSEE
which shall entitle ARM to terminate this TLA in accordance with the provisions
of Clause 14.2 and LICENSEE shall hold ARM harmless from and keep ARM
indemnified against all and any loss, liability, costs, damages, expenses
(including the fees of lawyers and other professionals), suffered, incurred or
sustained as a result of or in relation to such breach.

 

2.6 LICENSEE may exercise the right, if granted in Section 2 of the relevant
Annex 1, to have ARM Compliant Products be tested and packaged by a Packaging
House provided that (i) LICENSEE does not grant to the Packaging House any
license in respect of the ARM Technology for any purpose other than for
packaging and testing ARM Compliant Products solely for LICENSEE; and
(ii) LICENSEE ensures that each Packaging House is subject to a contractual
obligation to return any ARM Confidential Information and ARM Technology to
LICENSEE on the completion of the packaging

If any Packaging House breaches the obligations imposed upon it pursuant to
LICENSEE’s obligations under Clause 2.6, LICENSEE agrees to take all reasonable
actions to cure such breach. If LICENSEE is unable to cure such breach within
thirty (30) days, then LICENSEE shall terminate the right of such Packaging
House to package and test ARM Compliant Products for LICENSEE and shall ensure
that the Packaging House returns to LICENSEE any ARM Compliant Products in the
Packaging House’s possession.

Intercompany Matters

 

2.7 Any breach of this TLA by a Subsidiary of AMCC shall entitle ARM to
terminate this TLA in accordance with the provisions of Clause 14.2 as if AMCC
were the party in breach. Any termination of this TLA in accordance with the
provisions of Clause 14.2 shall be effective in respect of AMCC and all
Subsidiaries.

Any rights granted to any Subsidiary hereunder shall automatically terminate
upon such Subsidiary ceasing to be a Subsidiary.

In the event that a Subsidiary is in breach of any of the terms of this TLA,
AMCC shall hold harmless and indemnify ARM against all and any loss, liability,
costs, damages, expenses (including the reasonable fees of lawyers and other
professionals) suffered, as a result of or in connection with such breach.

License Restrictions

 

2.8 Except as specifically licensed in accordance with Clause 2.1, LICENSEE
acquires no right, title or interest in any ARM Confidential Information, ARM
Technology or any Intellectual Property embodied therein. In no event shall the
licenses granted in accordance with Clause 2.1 be construed as granting
LICENSEE, expressly or by implication, estoppel or otherwise, a license to use
any ARM technology except the ARM Technology.

Except as expressly licensed in accordance with Clause 2.1, no right is granted
to LICENSEE to sublicense the rights granted to LICENSEE under this TLA.

Intellectual Property Notices

 

2.9 LICENSEE shall reproduce and not remove or obscure any notice incorporated
in the ARM Technology by ARM to protect ARM’s Intellectual Property or to
acknowledge the Intellectual Property of any third party. LICENSEE shall
incorporate and shall require that any Designer, Customer, Manufacturer and Test
House to which any ARM Technology is provided in accordance with the terms of
this TLA, incorporates corresponding notices and such other markings and
notifications as ARM may reasonably require on all copies of the ARM Technology
and any derivatives thereof (including any translation, modification,
compilation, abridgement or other form in which the ARM Technology has been
recast, transformed or adapted) created by LICENSEE, Designer, Customer,
Manufacturer, Test House or Packaging House, as the case may be.

ARM Trade Marks

 

2.10 ARM hereby grants to LICENSEE a non-transferable (subject to Clause 16.3),
non-exclusive, royalty-free, world-wide license to use the Trade Marks in
connection with the promotion and sale of products developed under the licences
granted in this TLA.

LICENSEE shall use the Trade Marks, in accordance with the Trademark Guidelines.
ARM shall have the right to revise the Trademark Guidelines and Section 6 of any
Annex 1. Any such revisions shall be effective with respect to printed materials
and products to be produced or manufactured after ninety (90) days from receipt
of ARM’s written notice specifying the revisions to LICENSEE.

 

NH/MG   4 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Upon request from ARM, LICENSEE shall submit samples of documentation,
packaging, and promotional or advertising materials bearing the Trade Marks to
ARM so that ARM may verify compliance with the Trademark Guidelines. In the
event that any documentation, packaging, promotional or advertising material
fails to comply with the Trademark Guidelines, ARM shall notify LICENSEE and
LICENSEE shall rectify such documentation, packaging, and promotional or
advertising materials so as to comply with the Trademark Guidelines and cease
using any such non-compliant materials as soon as reasonably possible after the
date of ARM’s notice.

LICENSEE agrees to provide reasonable assistance to ARM in maintaining the
validity of the Trade Marks. Upon ARM’s request, LICENSEE shall provide, free of
charge, a reasonable number of samples of the use of the Trade Marks for the
purpose of trademark registration or renewal. Upon request, LICENSEE shall at
ARM’s expense execute any documents required by the applicable laws of any
jurisdiction for the purpose of either or both registering and maintaining the
Trade Marks.

Except as provided by the terms of this TLA, LICENSEE shall not use or register,
in any jurisdiction, any trademark, service mark, device or logo or any word or
mark confusingly similar to any of the Trade Marks.

 

3. Confidentiality

Restricted Disclosure

 

3.1 Except as expressly provided by Clauses 3.2, 3.3, 3.4, 3.5, 3.6 and 3.7,
each party shall maintain in confidence the Confidential Information disclosed
by the other party and apply security measures no less stringent than the
measures that such party applies to its own like information, but not less than
a reasonable degree of care, to prevent unauthorised disclosure and use of the
Confidential Information. The period of confidentiality shall be indefinite with
respect to each party’s Confidential Information.

Permitted Disclosure to Manufacturers

 

3.2 LICENSEE may disclose the (i) the ARM Technology marked “M” in any Annex 1
and any translation, modification, compilation, abridgement or other form in
which the ARM Technology marked “M” has been recast, transformed or adapted;
(ii) any GDSII created by or for LICENSEE from the synthesizable RTL licensed
under any Annex 1 ; and (iii) any masks created from the GDSII by or for
LICENSEE, to a Manufacturer pursuant to the exercise of any have manufactured
rights (if granted in Section 2 of the relevant Annex 1) solely for the purposes
of having ARM Compliant Products manufactured for LICENSEE by such third party
and under a non-disclosure agreement containing substantially similar terms to
this Clause 3, except that the confidentiality period for each deliverable shall
be, at a minimum, of five (5) years from the date of disclosure.

Permitted Disclosure to Designers

 

3.3 LICENSEE may disclose the ARM Technology marked “D” in any Annex 1 and any
translation, modification, compilation, abridgement or other form in which the
ARM Technology marked “D” has been recast, transformed or adapted, to a Designer
pursuant to the exercise of the have designed rights (if granted in Section 2 of
the relevant Annex 1) solely for the purposes of having ARM Compliant Products
designed for LICENSEE by such third party and under a non-disclosure agreement
containing substantially similar terms to this Clause 3, including the
confidentiality period for each deliverable determined in accordance with the
provisions of Clause 3.1.

Permitted Disclosure to Customers

 

3.4 LICENSEE may disclose the ARM Technology marked “CS” in any Annex 1 and any
translation, modification, compilation, abridgement or other form in which the
ARM Technology marked “CS” has been recast, transformed or adapted to a Customer
solely for the purposes of collaborating on the design of ARM Compliant Products
for such third party and under a non-disclosure agreement containing
substantially similar terms to this Clause 3, including the confidentiality
period for each deliverable determined in accordance with the provisions of
Clause 3.1.



Permitted Disclosure to Test Houses

 

3.5 LICENSEE may disclose (i) the ARM Technology marked “T” in any Annex 1 and
any translation, modification, compilation, abridgement or other form in which
the ARM Technology marked “T” has been recast, transformed or adapted; and
(ii) any ATPG test vectors created by or for LICENSEE from the Synthesizable RTL
(defined in the relevant Annex 1), to a Test House pursuant to the exercise of
the have tested rights (if granted in Section 2 of the relevant Annex 1) solely
for the purposes of having ARM Compliant Products tested for LICENSEE by such
third party and under a non-disclosure agreement containing substantially
similar terms to this Clause 3, except that the confidentiality period for each
deliverable shall be, at a minimum, five (5) years from the date of disclosure.

 

3.6 Other Permitted Disclosures

Either party may disclose Confidential Information received from the other party
in the following circumstances;

 

NH/MG   5 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  (i) disclosure to third parties to the extent that the Confidential
Information is required to be disclosed pursuant to a court order or as
otherwise required by law, provided that the party required to make the
disclosure promptly notifies the other party upon learning of such requirement
and has given the other party a reasonable opportunity to contest or limit the
scope of such required disclosure (including but not limited to making an
application for a protective order);

 

  (ii) disclosure to nominated third parties under written authority from the
original discloser of the Confidential Information; and

 

  (iii) disclosure to the receiving party’s legal counsel, accountants or
professional advisors to the extent necessary for them to advise upon the
interpretation or enforcement of this TLA.

Permitted Disclosure of LICENSEE Confidential Information

 

3.7 LICENSEE royalty reports may be disclosed in confidence to ARM’s financial
and legal advisors provided such advisors are bound by confidentiality
restrictions substantially as restrictive as those set forth herein. In
addition, ARM may disclose the total unit sales, from time to time, of ARM
Compliant Products provided that the unit sales of such products by LICENSEE are
not separately identifiable or deducible therefrom.

ARM shall be permitted to disclose LICENSEE Confidential Information to
Subsidiaries of ARM subject to the same terms and conditions of confidentiality
as are set out in this TLA.

Restricted Use

 

3.8 LICENSEE agrees that it shall not use any of ARM’s Confidential Information
other than pursuant to and in accordance with the exercise of any of the
licences granted under this TLA. Without limiting the generality of the
foregoing, LICENSEE shall not use ARM’s Confidential Information; (i) for
determining if any features, functions or processes provided by the ARM
Technology or disclosed by the ARM Confidential Information are covered by any
patents or patent applications owned by LICENSEE; or (ii) for developing
technology or products which avoid any of ARM’s Intellectual Property licensed
hereunder; or (iii) as a reference for modifying existing patents or patent
applications or creating any continuation, continuation in part, or extension of
existing patents or patent applications or (iv) for generating data for
publication or disclosure to third parties, which compares the performance or
functionality of the ARM Technology with any other products created by LICENSEE
or a third party, without obtaining ARM’s prior written consent.

Excepted Information

 

3.9 The provisions of this Clause 3 shall not apply to information which;

 

  (i) is known to and has been reduced to tangible form by the receiving party
prior to its receipt provided that such information is not already subject to
any obligations of confidentiality; or

 

  (ii) is in the public domain at the time of receipt or later becomes part of
the public domain without breach of the confidentiality obligations in this TLA;
or

 

  (iii) is received from a third party without any breach of any obligation of
confidentiality in respect of such information provided that such information is
not subject to any continuing obligations of confidentiality;

 

  (iv) is identified as (N) in Section 1 of the relevant Annex 1 of this TLA; or

 

  (v) is independently developed without reference to ARM’s confidential
information.

 

4. Verification

 

4.1 Prior to the distribution of any integrated circuit incorporating ARM
Technology manufactured by or for LICENSEE under the licenses granted in
Section 2 of any Annex 1, LICENSEE shall verify such ARM Technology to the
extent required by and in accordance with the verification procedure set out in
Section 3 of the relevant Annex 1.

 

5. Delivery

 

5.1 ARM shall use reasonable efforts to deliver the ARM Technology in each Annex
1 to LICENSEE on or before the delivery dates set out in Section 1 of the
relevant Annex 1. Subject to the payment of the relevant Fees (defined in Clause
6.1), ARM shall deliver Updates for any ARM Technology to LICENSEE as soon as
reasonably possible after such Update is made generally available by ARM.

 

NH/MG   6 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

6. Fees and Royalties

Fees

 

6.1 AMCC shall pay, to ARM, fees (“Fees”) as set out in and in accordance with
Section 8 of the relevant Annex 1.

Royalties

 

6.2 If provided for in Section 8 of a relevant Annex 1, AMCC shall pay, to ARM,
a royalty (“Royalty”) in accordance with the provisions of such Annex 1.

Any distribution of ARM Compliant Products by LICENSEE shall, in the absence of
evidence to the contrary, be deemed to be distributed under the licences granted
to LICENSEE under this TLA and LICENSEE shall pay Royalties to ARM accordingly.
The burden of proof for rebutting the above presumption shall be on LICENSEE.

Royalty Report

 

6.3 AMCC shall submit a report within thirty (30) days after the end of each
Quarter, containing at least the information required by the form set out in
Section 8 of each Annex 1.

Fair Market Value

 

6.4 For all transactions LICENSEE shall ensure that such transactions are
conducted so that the ASP of any ARM Compliant Product are not manipulated for
the purpose of reducing the Royalties payable to ARM under this TLA. The invoice
price of any ARM Compliant Product shall be deemed to be the higher of the
actual invoice price and what the invoice price of the ARM Compliant Product
would have been if such ARM Compliant Product had been sold stand alone to an
independent customer at a fair open market value.

Records

 

6.5 For the period of […***…] from the date that each royalty report is
delivered to ARM by AMCC, LICENSEE shall keep such records and books of account,
identifying and providing invoice details for ARM Compliant Products to derive
the ASP for each ARM Compliant Product to demonstrate compliance with LICENSEE’s
obligations under this Clause 6.

Audit

 

6.6 ARM shall have the right for representatives of a firm of independent
chartered accountants (“Auditors”), to make an examination and audit, by prior
appointment during normal business hours, of all records and accounts as may
under recognised accounting practices contain information bearing upon;

 

  (i) the number of units of ARM Compliant Products and ARM Technology which
have been distributed by LICENSEE under this TLA;

 

  (ii) the ASP and fair market value of any ARM Compliant Product which have
been distributed by LICENSEE under this TLA;

 

  (iii) the amount of Royalties payable to ARM under this TLA; and

 

  (iv) any fees payable to ARM under this TLA.

 

  (v) any information necessary to substantiate and verify the data submitted to
ARM by LICENSE in any Royalty report.

The Auditors shall be permitted to provide, to ARM, information relating to
Clauses 6.6(i)-(v), including but not limited to, information relating to the
systems operated by LICENSEE to capture and record such information. Any
information obtained pursuant to any audit performed in accordance with the
provisions of this Clause 6.6 and provided by the Auditors to ARM shall be
treated by ARM as LICENSEE Confidential Information. The Auditors’ conclusions
shall (in the absence of clerical or manifest error) be final and binding on the
parties. Such audit shall be at ARM’s expense unless; (a) it reveals a net
underpayment of Royalties or other fees of five per cent (5%) or more in any
Quarter: or (b) LICENSEE has failed to provide the Auditors with all requested
records and accounts containing information bearing upon the subject matter set
out in this Clause 6.6(i)-(v) within ten (10) working days of such request, in
which event AMCC shall promptly reimburse ARM for the costs of such audit. AMCC
shall make good any underpayment of royalties forthwith. If the audit identifies
that AMCC has made an overpayment, such overpayment will be credited to the next
payment or payments of Royalties or fees to be made by AMCC.

 

NH/MG   7 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Taxes

 

6.7 All sums stated under this TLA do not include taxes. All applicable taxes
shall be payable by LICENSEE in accordance with relevant legislation in force at
the relevant tax point. Any income or other tax which LICENSEE is required by
law to pay or withhold on behalf of ARM with respect to any Royalties or other
fees payable to ARM under this TLA may be deducted from the amount of such
Royalties or other fees otherwise due, provided, however, that in regard to any
such deduction, AMCC shall give to ARM such assistance as may be necessary to
enable or assist ARM to claim exemption therefrom, or credit therefor, and shall
upon request furnish to ARM such certificates and other evidence of deduction
and payment thereof as ARM may properly require.

Payment

 

6.8

AMCC shall pay all Royalties and Fees due to ARM under the terms of this TLA on
or before the thirtieth (30th ) day after receipt of ARM’s invoice therefor
(“Due Date”). ARM shall send any invoice for payment to the address set out in
Section 8 of the relevant Annex 1 and AMCC shall provide ARM with at least ten
(10) working days notice of any change to such address.

 

6.9 If any sum under this TLA is not paid by the Due Date (defined in Clause
6.8), then (without prejudice to ARM’s other rights and remedies), in addition
to the invoice amount, ARM reserves the right to charge interest on such sum on
a day to day from the Due Date to the date of payment at the rate of, the lesser
of one percent (1%) per month and the maximum amount permitted by law.

No Right of Set Off

 

6.10 All sums properly due to ARM under this TLA shall be paid in full and
LICENSEE shall not be entitled to assert against ARM any credit, set-off or
counterclaim arising under any Annex 1 in order to justify withholding payment
of any sum properly due under any other Annex 1. Obligations under each Annex 1
shall be construed as divisible from obligations under any other Annex 1 for the
purposes of interpreting this Clause 6.10.

 

7 Support and Maintenance

 

7.1 Subject to LICENSEE’s payment of the appropriate Fees (defined in Clause
6.1), ARM shall provide to LICENSEE, in respect of the relevant ARM Technology
the following support and maintenance for such ARM Technology (“Support and
Maintenance”);

 

  (i) the use of commercially reasonable efforts to correct any defects in the
ARM Technology which cause such technology not to operate in accordance with the
functionality described in the relevant datasheet or manual for such technology.
If ARM determines that such defects are due to errors in such description ARM
shall promptly issue corrections to the datasheet or manual and shall not be
required to revise the ARM Technology, provided that LICENSEE’s use of the ARM
Technology by LICENSEE is not adversely affected thereby;

 

  (ii) all Updates to such ARM Technology; and

 

  (iii) subject to the provisions of Clauses 7.2 and 7.3, reasonable telephone,
e-mail and written consultation about the operation and application of such ARM
Technology.

 

7.2 The services provided under Clause 7.1(iii) shall expressly exclude any
information relating to the design of products incorporating ARM Technology.
Consulting services may be provided by ARM under the terms of a separate written
agreement. Support supplied by ARM may not be used either; (i) as a substitute
for training; or (ii) as additional engineering resource for LICENSEE projects.

 

7.3 The services provided under Clause 7.1(iii) shall be provided from the
relevant ARM support centre, and shall be limited in accordance with the
provisions of Section 4 of the relevant Annex 1. Notwithstanding the foregoing,
in exceptional cases if ARM has been unable to resolve an issue relating to the
ARM technology remotely from the support centre, ARM will use reasonable efforts
to provide support to LICENSEE, at LICENSEE’s premises, subject to LICENSEE
meeting all reasonable traveling, accommodation and sustenance expenses thereby
incurred.

 

7.4 If ARM delivers a revision of any ARM Technology licensed under any Annex 1,
LICENSEE hereby agrees and acknowledges that ARM shall only be obligated to test
that each deliverable is compatible with the other deliverables comprising such
revision, and ARM shall have no responsibility for testing that any or all of
such deliverables are compatible with previously delivered versions of the ARM
Technology.

 

7.5 ARM shall only have an obligation to provide maintenance as described in
Clause 7.1(i) and (ii) for the most recently delivered version of the relevant
ARM Technology and the version which the most recently delivered version
replaced. ARM shall be under no obligation to provide maintenance as described
in Clause 7.1(i) and (ii) in respect of any modifications (where permitted) to
the ARM Technology created by LICENSEE

 

NH/MG   8 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

7.6 Upon LICENSEE requesting ARM’s assistance pursuant to the provisions of
Clause 7.1(i) or (iii), LICENSEE shall promptly provide to ARM such samples and
technical information as ARM may reasonably require and in a form specified by
ARM to enable ARM to provide such assistance.

 

7.7 ARM’s obligation under this Clause 7 is limited expressly to the provision
of Support and Maintenance to LICENSEE and ARM shall be under no obligation to
provide any support and maintenance to any Designer, Customer, Manufacturer,
Test House or other third parties.

 

7.8 If LICENSEE elects not to renew Support and Maintenance for any ARM
Technology and subsequently requests ARM to provide Support and Maintenance in
respect of such ARM Technology, in addition to the fees due for the new Support
and Maintenance period, LICENSEE hereby agrees that ARM shall be entitled to
charge LICENSEE an appropriate fee in respect of the period in which LICENSEE
has not received maintenance as described in Clause 7.1(i) and (ii).

 

8. Blank

 

8.1 This section is intentionally blank.

 

9. Training

 

9.1 If provided for in Section 5 of a relevant Annex 1, ARM shall provide
training in respect of the relevant ARM Technology in accordance with the
provisions of Section 5 of the relevant Annex 1.

 

10. ARM Technology Functionality Warranties

 

10.1 EXCEPT AS EXPRESSLY PROVIDED IN THIS TLA, ARM PROVIDES NO WARRANTIES
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY, NON INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE WITH RESPECT TO THE ARM TECHNOLOGY.

 

10.2 ARM warrants to LICENSEE that the ARM Technology will be consistent with
allowing a competent semiconductor manufacturer to manufacture products which
substantially conform to the functionality described in the relevant
specification delivered by ARM as part of the ARM Technology and identified in
Section 1 of the relevant Annex 1. LICENSEE acknowledges that the process for
converting the ARM Technology delivered to LICENSEE in to silicon necessarily
involves the introduction and use of technology not delivered by ARM and
accordingly ARM’s liability and LICENSEE’s sole remedy for breach of the
warranty provided under this Clause 10.2 shall be as follows; if LICENSEE can
demonstrate to ARM that any defect that is manifested or would be manifested in
the silicon of an ARM Compliant Product developed using any ARM Technology is
exclusively caused by a defect in the ARM Technology as delivered to LICENSEE
then ARM shall use commercially reasonable efforts to either or both;
(i) correct any errors in the ARM Technology and deliver the corrected ARM
Technology to LICENSEE; or (ii) create a workaround to remedy the defect and
deliver such workaround to LICENSEE. THE FOREGOING STATES THE ENTIRE LIABILITY
OF ARM WITH RESPECT TO BREACH OF THE WARRANTY PROVIDED IN THIS CLAUSE 10.2.

 

10.3 WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 10.2, ARM SHALL NOT BE
RESPONSIBLE FOR ANY RECOVERABLE OR NON-RECOVERABLE COSTS INCURRED, DIRECTLY OR
INDIRECTLY, BY LICENSEE IN THE DESIGN MIGRATION, PROCESSING, OR MANUFACTURE OF
MASKS AND PROTOTYPES, CHARACTERIZATION OR MANUFACTURE OF PRODUCTION QUALITY
SILICON IN WHATEVER QUANTITY.

 

11. ARM Technology Intellectual Property Warranties

 

11.1 ARM warrants, to ARM’s knowledge and belief, that;

 

  (i) the ARM Technology does not infringe any third party copyright, mask work
right or trade secret; and

 

  (ii) as at the relevant Annex Effective Date, there are no pending;
(a) Claims, or (b) actions commenced against ARM for infringement by the
relevant ARM Technology of any third party Intellectual Property.

 

NH/MG   9 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

11.2 LICENSEE’s exclusive remedy for any breach of the warranties provided in
Clause 11.1 shall be the indemnification provided under Clause 12.1 of this TLA.

 

12. Intellectual Property Indemnities

 

12.1 Except as provided under Clause 12.2, in the event of a suit against
LICENSEE based upon a claim that the Trade Marks or any of the ARM Technology
delivered by ARM to LICENSEE under this TLA and relevant Annex 1, when used in
accordance with the provisions of this TLA and relevant Annex 1, infringes any
third party Intellectual Property, ARM agrees, subject to the limitations of
Clauses 13.1 and 13.2, to defend and indemnify LICENSEE, at ARM’s expense, and
to pay costs and damages finally awarded in any such suit or agreed in any
settlement, provided that; (i) ARM is promptly notified by LICENSEE, in writing,
of any threats, claims and proceedings related thereto; (ii) ARM has sole
control of the defence and any settlement thereof; (iii) LICENSEE does not make
any admission of liability nor settle or otherwise compromise any such claim
without ARM’s prior written consent; (iv) LICENSEE furnishes to ARM, upon
request, any information available to LICENSEE relating to the defense of such
claim; (v) LICENSEE provides reasonable assistance to ARM in the defense of such
claim; and (vi) LICENSEE ceases use of the ARM Technology which is the subject
of the infringement claim upon receipt from ARM of any non-infringing
replacement for such ARM Technology. THE FOREGOING STATES THE ENTIRE LIABILITY
OF ARM WITH RESPECT TO INFRINGEMENT BY THE TRADE MARKS OR THE ARM TECHNOLOGY OF
ANY THIRD PARTY INTELLECTUAL PROPERTY.

 

12.2 ARM shall have no liability under Clause 12.1 in respect of; (i) any
infringement arising from; (a) the combination of the ARM Technology with other
products not supplied by ARM if such infringement would not have occurred but
for such combination; (b) any modification of the ARM Technology by or for
LICENSEE if such infringement would not have occurred but for such modification;
(c) the process of synthesizing any ARM Technology including but not limited to
the use by LICENSEE of LICENSEE’s or LICENSEE’s agent’s cell libraries if such
infringement would not have occurred but for the application of such process; or
(d) any manufacturing process applied to the ARM Technology by LICENSEE if such
infringement would not have occurred but for the application of such process; or
(ii) any suit brought by a third party against LICENSEE based upon a claim that
any of the ARM Technology delivered by ARM to LICENSEE under this TLA infringes
a patent owned by such third party where such claim has been made by such third
party in response to an initial claim by LICENSEE that such third party
infringes any patent owned or controlled by LICENSEE.

 

12.3 If either a third party alleges, or ARM has any concerns, that any ARM
Technology infringes or may infringe the Intellectual Property of a third party,
then without any admission of liability, ARM at its option and expense may
develop an Update to the relevant ARM Technology which in ARM’s opinion avoids
such alleged infringement and upon receipt of such Update from ARM, LICENSEE
shall: (i) in respect of any new design or derivatives of any existing designs
which have not been taped out, immediately cease use of the ARM Technology which
the Update replaces; and (ii) in respect of any existing designs which have been
taped out, within nine (9) months of receipt of the Update, cease use of the ARM
Technology which the Update replaces.

 

12.4 If a suit against ARM is based in whole or in part upon a claim that any of
the ARM Technology delivered by ARM to LICENSEE under this TLA, when used in
accordance with this TLA, infringes any third party Intellectual Property
because of; (i) the combination of the ARM Technology with other products not
supplied by ARM if such infringement would not have occurred but for such
combination; (ii) the modification by LICENSEE of the ARM Technology if such
infringement would not have occurred but for such modification; (iii) the
process of synthesizing any ARM Technology including but not limited to the use
by LICENSEE of LICENSEE’s or LICENSEE’s agent’s cell libraries if such
infringement would not have occurred but for the application of such process; or
(iv) any manufacturing process applied to the ARM Technology by LICENSEE if such
infringement would not have occurred but for the application of such process,
then LICENSEE agrees to indemnify ARM for any legal costs (including attorney’s
fees) reasonably incurred by ARM in defending such suit provided that LICENSEE
is notified promptly in writing of the suit and that at LICENSEE’s request,
LICENSEE is given control of and all requested reasonable assistance to defend
such suit to the extent that such suit relates to any of (i) to (iv) above.

 

12.5 ARM shall only be liable under Clause 12.1 for any damages awarded by a
court, for infringement by the Trade Marks or any ARM Technology of the
Intellectual Property of a third party, up to the date upon which such court
issues its judgment. ARM shall have no continuing liability under Clause 12.1
for any loss suffered by LICENSEE in respect of the same infringement after the
date of such judgment.

 

13. Limitation of Liability

 

13.1

EXCEPT IN RESPECT OF ANY BREACH OF THE PROVISIONS OF CLAUSE 3 (CONFIDENTIALITY),
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL

 

NH/MG   10 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  DAMAGES WHETHER SUCH DAMAGES ARE ALLEGED AS A RESULT OF TORTIOUS CONDUCT
(INCLUDING NEGLIGENCE) OR BREACH OF CONTRACT OR OTHERWISE EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

13.2 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS TLA, THE MAXIMUM
LIABILITY OF ARM TO LICENSEE IN AGGREGATE FOR ALL CLAIMS MADE AGAINST ARM IN
CONTRACT TORT OR OTHERWISE UNDER OR IN CONNECTION WITH THE SUBJECT MATTER OF
EACH ANNEX 1 SHALL […***…]. THE EXISTENCE OF MORE THAN ONE CLAIM OR SUIT WILL
NOT ENLARGE OR EXTEND THE LIMIT. LICENSEE RELEASES ARM FROM ALL OBLIGATIONS,
LIABILITY, CLAIMS OR DEMANDS IN EXCESS OF THIS LIMITATION.

 

13.3 NOTHING IN THIS CLAUSE SHALL OPERATE TO EXCLUDE LIABILITY FOR DEATH OR
PERSONAL INJURY RESULTING FROM EITHER PARTY’S NEGLIGENCE.

 

13.4 The parties hereby acknowledge that the provisions of this Clause 13
allocate the risks under this TLA between ARM and LICENSEE after negotiation and
ARM’s pricing reflects this allocation of risk and the limitation of liability
specified herein.

 

14. Term, Termination and Expiration

TLA Term

 

14.1 Except as provided below, this TLA shall commence on the Effective Date and
shall continue in force unless earlier terminated in accordance with the
provisions of Clause 14.2.

Termination by Either Party

 

14.2 Without prejudice to any other right or remedy which may be available to
it, either party shall be entitled immediately to terminate this TLA (including
all Annexes incorporated hereunder) by giving written notice to the other, if
the other party:

 

  (i) has committed a material breach of any of its obligations hereunder which
is not capable of remedy; or

 

  (ii) has committed a material breach of any of its obligations hereunder which
is capable of remedy but which has not been remedied within a period of sixty
(60) days following receipt of written notice to do so; or

 

  (iii) any circumstances arise which would entitle the court or a creditor to
appoint a receiver, administrative receiver or administrator or to present a
winding-up petition or make a winding-up order; or

 

  (iv) makes any voluntary arrangement with its creditors for the general
settlement of its debts or becomes subject to an administration order; or

 

  (v) has an order made against it, or passes a resolution, for its winding-up
(except for the purposes of amalgamation or reconstruction) or has a receiver or
similar officer appointed over all or substantially all of its property or
assets.

Annex Expiry

 

14.3 Each Annex shall commence on the Annex Effective Date (defined in each
Annex 1) and shall continue in force for the Term set out therein unless earlier
terminated in accordance with the provisions of Clause 14.2.

 

15. Effect of Expiry and Termination

Termination by ARM

 

15.1 Upon termination of this TLA by ARM in accordance with Clause 14.2,
LICENSEE will immediately discontinue any use and distribution of all ARM
Technology, ARM Confidential Information and any products embodying such
technology or information. LICENSEE shall, at ARM’s option, either destroy or
return to ARM any ARM Confidential Information, including any copies thereof in
its possession and any ARM Technology or derivatives (including any translation,
modification, compilation, abridgement or other form in which the ARM Technology
has been recast, transformed or adapted) thereof in its possession. Within one
month after termination of this TLA LICENSEE will furnish to ARM a certificate
signed by a duly authorised representative of LICENSEE that to the best of his
or her knowledge, information and belief, after due enquiry, LICENSEE has
complied with provisions of this Clause.

 

NH/MG   11 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Upon termination of this TLA by ARM in accordance with either of Clauses 14.2;
(i) the termination date shall be treated as the end of a Quarter for the
purpose of accounting for Royalties to ARM; and (ii) any fees outstanding,
whether or not such fees have become due at the date of termination) shall
become due and payable to ARM in accordance with the provisions of Clause 6.

Termination by LICENSEE

 

15.2 Upon termination of this TLA by LICENSEE in accordance with Clause 14.2 the
licenses granted under Clause 2 of this TLA shall survive such termination,
subject to the terms and conditions of this TLA including but not limited to
LICENSEE’s continued payment, to ARM, its liquidator or receiver of any fees and
Royalties due at the date of termination or in the future in accordance with the
provisions of Clause 6.

Annex 1 Expiry

 

15.3 Upon expiry of any Annex 1 in accordance with the provisions of Clause
14.3,

 

  (i) any licenses granted under Section 2 of the relevant Annex 1, […***…];

 

  (ii) any licenses granted under Section 2 of the relevant Annex 1, to
manufacture, have manufactured and sell supply or otherwise distribute products
developed using the relevant ARM Technology shall survive subject to the terms
and conditions of this TLA and subject to the continued payment to ARM of any
fees and Royalties due at the time of expiry and in the future under the terms
of this TLA and provided that such products are already being distributed at the
date of expiry of the Annex 1; and

 

  (iii) except as expressly provided to the contrary in this Clause 15.3(iii),
LICENSEE shall at ARM’s option, either destroy or return to ARM any ARM
Confidential Information, including any copies thereof in its possession and any
ARM Technology or derivatives (including any translation, modification,
compilation, abridgement or other form in which the ARM Technology has been
recast, transformed or adapted) thereof in its possession but LICENSEE may keep
one copy of the relevant ARM Technology for the purpose of supporting the
products referred to in Clause 15.3(ii).

 

15.4 Upon termination the provisions of Clauses 1, 3, 6 (to the extent that any
obligation under this Clause remains outstanding), 11, 13, 15 and 16 shall
survive termination.

 

16. General

 

16.1 All communications between the parties including, but not limited to,
notices, royalty reports, error or bug reports, the exercise of options, and
support requests shall be in the English language.

 

16.2 All notices which are required to be given hereunder shall be in writing
and shall be sent to the address of the recipient set out below (either party
may change their respective address for service by giving notice of the change
to the other party). Any such notice may be delivered personally, by commercial
overnight courier or facsimile transmission which shall be followed by a hard
copy and shall be deemed to have been served if by hand when delivered, if by
commercial overnight courier 48 hours after deposit with such courier, and if by
facsimile transmission when dispatched.

 

    

ARM Contact

        

LICENSEE Contact

  General Counsel       General Counsel   110 Fulbourn Road       215 Moffett
Park Drive   Cambridge CB1 9NJ       Sunnyvale, CA 94089   England       USA

 

16.3 Neither party shall assign or otherwise transfer this TLA or any of its
rights and obligations hereunder whether in whole or in part without the prior
written consent of the other, which consent shall not be unreasonably withheld.
An assignment shall be deemed to include, without limitation; (i) any
transaction or series of transactions whereby a third party acquires, directly
or indirectly, the power to control the management and policies of the party,
whether through the acquisition of voting securities, by contract or otherwise;
or (ii) the sale of more than fifty percent (50%) of the party’s assets whether
in a single transaction or series of transactions.

 

16.4

Neither party shall be liable for any failure or delay in its performance under
this TLA due to causes, including, but not limited to, acts of God, acts of
civil or military authority, fires, epidemics, floods, earthquakes, riots, wars,
sabotage,

 

NH/MG   12 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  third party industrial disputes and governments actions, which are beyond its
reasonable control; provided that the delayed party: (i) gives the other party
written notice of such cause promptly, and in any event within fourteen
(14) days of discovery thereof; and (ii) uses its reasonable efforts to correct
such failure or delay in its performance. The delayed party’s time for
performance or cure under this Clause 16.4 shall be extended for a period equal
to the duration of the cause.

 

16.5 ARM and LICENSEE are independent parties. Neither company nor their
employees, consultants, contractors or agents are agents, employees or joint
venturers of the other party, nor do they have the authority to bind the other
party by contract or otherwise to any obligation. Neither party will represent
to the contrary, either expressly, implicitly, by appearance or otherwise.

 

16.6 Failure or delay by either party to enforce any provision of this TLA shall
not be deemed a waiver of future enforcement of that or any other provision.

 

16.7 The provisions contained in each clause and sub-clause of this TLA shall be
enforceable independently of each of the others and if a provision of this TLA
is, or becomes, illegal, invalid or deemed unenforceable by any court or
administrative body of competent jurisdiction it shall not affect the legality,
validity or enforceability of any other provisions of this TLA. If any of these
provisions is so held to be illegal, invalid or unenforceable but would be
legal, valid or enforceable if some part of the provision were deleted, the
provision in question will apply with such modification as may be necessary to
make it legal, valid or enforceable.

 

16.8 This TLA, including all Annexes, constitutes the entire agreement between
the parties with respect to the subject matter hereof, and supersedes and
replaces all prior or contemporaneous understandings or agreements, written or
oral, regarding the subject matter. Except in respect of changes to the
Trademark Guidelines which may be changed in accordance with the provisions of
Clause 2.10, no amendment to or modification of this TLA shall be binding unless
in writing and signed by a duly Authorized representative of both parties.

 

16.9 The ARM Technology provided under this TLA is subject to U.S. export
control laws, including the U.S. Export Administration Act and its associated
regulations, and may be subject to export or import regulations in other
countries. LICENSEE agrees to comply fully with all laws and regulations of the
United States and other countries (“Export Laws”) to assure that neither the ARM
Technology, nor any direct products thereof are; (i) exported, directly or
indirectly, in violation of Export Laws, either to any countries that are
subject to U.S export restrictions or to any end user who has been prohibited
from participating in the U.S. export transactions by any federal agency of the
U.S. government; or (ii) intended to be used for any purpose prohibited by
Export Laws, including, without limitation, nuclear, chemical, or biological
weapons proliferation.

 

16.10 The ARM Technology provided under this TLA consists solely of commercial
items. LICENSEE shall be responsible for ensuring that any ARM Technology
provided to the US Government in accordance with the terms of this TLA is
provided with the rights and restrictions described elsewhere herein.

 

16.11 Except as expressly stated in this TLA, the Contracts (Rights of Third
Parties) Act 1999 and any legislation amending or replacing that Act shall not
apply in relation to this TLA or any agreement, arrangement, understanding,
liability or obligation arising under or in connection with this TLA and nothing
in this TLA shall confer on any third party the right to enforce any provision
of this TLA.

 

16.12 The validity, construction and performance of this TLA shall be governed
by English Law.

IN WITNESS WHEREOF the parties have caused this TLA to be executed by their duly
authorised representatives:

 

ARM LIMITED:     APPLIED MICRO CIRCUITS CORPORATION: SIGNED:  

/s/

    SIGNED:  

/s/

NAME:  

Graham Budd

    NAME:  

[…***…]

TITLE:  

Chief Operating Officer

    TITLE:  

[…***…]

DATE:  

8 Apr 2009

    DATE:  

03-31-09

 

NH/MG   13 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Annex 1

 

NH/MG   14 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Annex 2

Rules for Trademark Usage

 

1. On Die Encapsulation

 

  1.1 Except as set out in Clause 1.2, if Licensee is distributing ARM Compliant
Products Licensee shall apply the Trademark identified in Section 6 Part A of
each Annex 1 to the die encapsulation (i.e. die package) of each unit of ARM
Compliant Product.

 

  1.2 Licensee shall not be obliged to apply the Trademark identified in
Section 6 Part A of each Annex 1 to the die encapsulation of each unit of ARM
Compliant Product if;

 

  1.2.1 Licensee provides written evidence to ARM that Licensee’s customer has
requested that the die encapsulation of each unit of ARM Compliant Product is to
bear no trade marks whatsoever; or

 

  1.2.2 Licensee provides written evidence to ARM that Licensee’s customer has
requested that the die encapsulation of each unit of ARM Compliant Product is to
bear only the trademark of such customer; or

 

  1.2.3 the size of the die encapsulation physically prohibits the application
of both Licensee’s trademark and the Trademark identified in Section 6 Part A of
each Annex 1 when such marks are scaled to occupy the same area.

 

  1.3 Where Licensee distributes ARM Compliant Products to an Intermediary, the
packaging of each unit of such ARM Compliant Product so distributed must bear a
mark which unambiguously identifies Licensee as the manufacturing source of the
ARM Product. If the packaging of the ARM Compliant Product cannot accommodate
Licensee’s mark because of size limitations, then Licensee shall include a
prominent statement indicating that Licensee is the manufacturing source of the
ARM Compliant Product (e.g. “Manufactured by [Licensee identity] under licence
from ARM Limited”) in substantially all advertising material and promotional,
technical or other documentation, including press releases, associated with the
ARM Compliant Product and Licensee shall oblige any Intermediary to do the same.

Where; “Intermediary” means any third party to whom Licensee distributes an ARM
product and who is not an End User and “End User” means any person or other
legal entity which licenses an ARM Compliant Product for its own personal use or
for use in the ordinary course of its business but not for onward sale,
distribution or sublicensing.

 

  1.4 Except as agreed in writing by ARM, any application by Licensee of the
Trademark identified in Section 6 Part A of each Annex 1 shall be in accordance
with the Logo Design Guide set out in Exhibit A of this Schedule.

 

2. On Product Packaging, Documentation, Copy, and Websites

 

  2.1 ARM Powered Logo (Exhibit B)

 

  (a) Licensee may apply the Trademark identified in Section 6 Part B of each
Annex 1 in a prominent place, to any product packaging for End User products
containing an ARM Compliant Product distributed under licence from ARM.

 

  (b) Licensee may apply the Trademark identified in Section 6 Part B of each
Annex 1 to any advertising or promotional material for, or relating to, any End
User product containing an ARM Compliant Product distributed under licence from
ARM.

 

  (c) Licensee may apply the Trademark identified in Section 6 Part B of each
Annex 1 to the page(s) of Licensee’s web site relating to any End User product
containing an ARM Compliant Product distributed under license from ARM.

 

  2.2 ARM Corporate Signature (Exhibit C)

 

  (a) Licensee shall apply the Trademark identified in Section 6 Part C of each
Annex 1 in a prominent place, to any technical documentation for, or relating
to, any ARM Compliant Product distributed under licence from ARM.

 

  (b) Licensee may apply the Trademark identified in Section 6 Part C of each
Annex 1 to any advertising or promotional material for, or relating to, any ARM
technology or to the Company, ARM Limited.

 

  (c) Licensee shall apply the Trademark identified in Section 6 Part C of each
Annex 1 to the page(s) of Licensee’s web site relating to any ARM Compliant
Product distributed under license from ARM.

 

NH/MG   15 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  (d) The Trademark identified in Section 6 Part C of each Annex 1 may only be
used as a logo to identify ARM (including ARM Holdings plc, its operating
company ARM Limited, and the regional subsidiaries).

 

  2.3 ARM Connect Community Partner Logo (Exhibit D)

 

  (a) Licensee may apply the Trademark identified in Section 6 Part D of each
Annex 1 to any advertising or promotional material for, or relating to,
Licensee’s business relationship with ARM.

 

  (b) Licensee may apply the Trademark identified in Section 6 Part D of each
Annex 1 in a prominent place, to any technical documentation for, or relating
to, any ARM Compliant Product distributed under licence from ARM.

 

  2.4 Licensee may use either of the Trade Marks identified in Section 6 Part C
or Part D of each Annex 1 to create a hyperlink between the primary page of
Licensee’s website and the primary page of ARM’s website.

 

  2.5 Any use or application by Licensee of the Trade Marks identified in
Section 6 Part B, Part C or Part D of each Annex 1 shall be in accordance with;
(i) the Logo Design Guide set out in Exhibit B, Exhibit C, or Exhibit D as
relevant of this Schedule; and (ii) with guidelines set forth in Clause 3 of
this Schedule and other accepted trademark use standards.

 

  2.6 The Trade Marks identified in Section 6 Part B, Part C and Part D of each
Annex 1 may only be used as logos and may not be incorporated into a body of
text.

 

  2.7 Other Trade Marks

 

  (a) Licensee shall apply the appropriate Trademark from those identified in
Section 6 Part E of each Annex 1 to any advertising material or promotional,
technical or other documentation relating to any ARM Compliant Product
containing such ARM technology distributed by Licensee under licence from ARM.

 

  (b) Licensee may apply the appropriate Trademark from those identified in
Section 6 Part E of each Annex 1 to any product packaging of any product
containing such ARM technology and distributed by Licensee under licence from
ARM.

 

  (c) Licensee shall apply the Trade Marks identified in Section 6 Part E of
each Annex 1 to the page(s) of Licensee’s website relating to any ARM Compliant
Product distributed under licence from ARM.

 

  (d) Any use of the Trade Marks identified in Section 6 Part E of each Annex 1
by Licensee shall be in accordance with the guidelines set forth in Clause 3 of
this Schedule and other accepted trademark use standards.

 

3. Use Guidelines

 

  3.1 Where any registered Trademark is applied to any product packaging,
advertising material or promotional, technical or other documentation relating
to any product distributed under license from ARM, then for each prominent use
and the first use in any text of any such mark the mark must appear with the
symbol “®” at the upper right corner of the mark.

 

  3.2

Where any unregistered Trademark is applied to any product packaging,
advertising material and promotional, technical or other documentation relating
to any product distributed under licence from ARM, then for each prominent use
and the first use in any text of any such mark the mark must appear with the
symbol “™” at the upper right corner of the mark.

 

  3.3 Licensee shall not adopt, use, or attempt to register any trademark which
is confusingly similar to any ARM trademark

 

  3.4 Licensee shall use trade marks only in the form in which they have been
registered or are being claimed. To maintain the integrity of a trademark,
Licensee shall never use it in a possessive, plural, hyphenated, or abbreviated
form; never alter it by adding letters or numbers or incorporating it into
another word; always use the proper spelling, punctuation, capitalization, and
font type.

 

  3.5 Licensee shall never alter a Trademark

Correct: Use an ARM® PrimeCell® peripheral.

Incorrect: Add a PrimeCell® peripheral to your ARMory.

 

NH/MG   16 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

  3.6 Licensee shall use proper capitalization for a Trademark

Correct: ARM®

Incorrect: Arm®

 

  3.7 Licensee shall always use the appropriate descriptive generic noun written
in lowercase letters after a Trademark

Correct: ARM® core

Incorrect: ARM® Core

 

  3.8 Licensee shall use a Registered Trademark Symbol (®) when Using “ARM” as a
Trademark or Brand Name, but Not as a Trade Name

Correct: ARM announces its new line of ARM® developer tools.

Incorrect: ARM® Corporation.

 

  3.9 Licensee shall include appropriate notices in substantially the following
form on any product packaging, advertising material and promotional, technical
or other documentation relating to any product distributed under licence from
ARM if such material contains an ARM Trademark;

For registered Trade Marks: “[Cite Trademark(s)] is [are] the registered
trademark(s) of ARM Limited in the EU and other countries.

For unregistered Trade Marks: “[Cite Trademark(s)] is [are] the trademark(s) of
ARM Limited in the EU and other countries.

 

  3.10 Licensee shall always use the appropriate symbols with a trademark in a
heading, as well as on the first occurrence of the trademark in a text. The same
standards apply to attributing trade marks on a Web page. Since each Web page
has the potential to be viewed individually, trademark symbols should be used on
each page, even if part of a multipage section or site. Licensee shall attribute
trade marks on the first occurrence within sidebars, charts, tables, graphics,
diagrams, marketing slides, banners, “Related information” links, and other
links on a Web page, because these elements have greater potential to be read or
placed independently.

 

  3.11 In addition to the rules set out above ARM may provide Licensees with
additional instructions relating to the use of the Trade Marks from time to time
which Licensee shall follow in its future use of the Trade Marks.

 

NH/MG   17 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

27 March, 2009   CONFIDENTIAL   LEC-TLA-00606-V6.0

 

Logo Design Guide

 

LOGO [g238010ex10_69pg18.jpg]

The marks must appear exactly as shown in this Logo Design Guide; the elements,
proportions and relationships must not change. The marks are available in stat
repro form and in .eps for Macintosh or .WMF for PC platforms. These formats
ensure the highest possible reproduction quality. However, should you need
another format for a specific project, please contact your local ARM office for
advice.

When produced in colour, the mark should be printed in Pantone 314 blue. Process
colour reproduction may not match Pantone-identified solid colour standards.
When specifying the colour of the mark with process inks, the correct mix is:

 

Cyan    100    Magenta    0    Yellow    8.5    Black    34   

 

•  

Do not alter or deform the shape of the marks.

 

•  

Do not replace the logotype with a different typeface or attempt to mimic the
logotype typeface.

 

•  

Do not place competing visual elements (including but not limited to other Trade
Marks) close to the marks.

 

•  

Do not set type near to the marks that could be construed as a corporate slogan
or motto.

 

NH/MG   18 of 18   ARM/AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

ANNEX 1

AMCC

ARM V8-A ARCHITECTURE

 

 

 

TLA Number    [...***...] Legal Counsel    [...***...] Annex Effective Date   
14 July 2010

This Annex, when signed by both parties, shall form part of and be incorporated
into the Technology Licence Agreement (“TLA”) between the parties (document
reference as identified in the table above). Solely for the purposes of
interpretation of the TLA with respect to this Annex 1, to the extent that the
provisions contained in this Annex 1 conflict with any of the provisions of the
TLA the provisions contained in this Annex 1 shall prevail over and shall
supersede the conflicting provisions in the TLA. Any change, deletion or
amendment to this Annex 1 shall only be effective if agreed upon in writing by
the parties hereto.

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 1 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 1 – ARM TECHNOLOGY

Key to Disclosure Rights

 

[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…]

Key to Delivery Date Releases

 

[…***…]    […***…]

For the Documentation

 

[…***…]    […***…] […***…]    […***…] […***…]    […***…]

For the AVS

 

[…***…]    […***…] […***…]    […***…] […***…]    […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 2 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

Subsection 1 – […***…] Deliverables

PART A TECHNICAL REFERENCE DOCUMENTS

 

Part Number

  

Description

  

Disclosure Rights

  

Delivery Date

[…***…]    […***…]    […***…]    […***…] […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]   

PART B ARCHITECTURE VALIDATION

 

Part Number

  

Description

  

Disclosure Rights

  

Delivery Date

[…***…]    […***…]    […***…]    […***…]

Subsection 2 – […***…] Deliverables

PART A – TECHNICAL REFERENCE DOCUMENTS

 

Part Number

  

Description

  

Disclosure Rights

  

Delivery Date

[…***…]    […***…]    […***…]    […***…] […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…]    […***…]    […***…]   

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 3 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 2 - LICENCE AND SPECIAL CONDITIONS

 

A. Definitions

 

A.1 […***…]

 

A.6 “Architecture Compliant Core” […***…]

 

A.7 “Architecture Reference Manuals” means […***…]

 

A.8 “ARM Architecture” means […***…].

 

A.9 “ARM Compliant Product” means […***…].

 

A.10 […***…]” means . […***…].

 

A.11 “ARM Instruction Sets” means […***…].

 

A.12 “ARM Intellectual Property” means; (i) any Intellectual Property in the ARM
Technology owned or controlled by ARM and (ii) any Necessary Claims in patents
owned or controlled by ARM.

 

A.13 “ARM Licensee” means any party, together with any affiliates of such party,
that has entered into a written agreement with ARM under which ARM grants such
party certain rights to products developed by or for ARM.

 

A.14 “ARM Technology” means […***…].

 

A.15 […***…].

 

A.16 […***…].

 

A.19 “ASIC” means an application-specific integrated circuit customized for a
particular use, rather than intended for general-purpose use.

 

A.20 “Assert” or “Assertion” means to bring an action of any nature before any
legal, judicial, arbitral, administrative, executive or other type of body or
tribunal that has, or claims to have, authority to adjudicate such action in
whole or in part.

 

A.21 […***…]

 

A.22 […***…]

 

A.24 “Designer” means (i) Veloce Technologies, Inc., located at 20813 Stevens
Creek Blvd., Suite 100, Cupertino, CA 95014, an entity sub-contracted by
LICENSEE to provide design resource exclusively to LICENSEE; […***…]

 

A.25 […***…]

 

A.26 “Documentation” means the Architecture Reference Manuals and any ARM
documentation referenced in the documentation identified in Section 1 Subsection
1 Part A and Section 1 Subsection 2 Part A.

 

A.27 […***…]

 

A.35 “LICENSEE Patents” means all classes or types of patents, utility models
and design patents (including without limitation, originals, divisions,
continuations, continuations-in-part, extensions or reissues thereof) and any
equivalent rights that are owned or controlled by LICENSEE that have an earliest
effective filing date prior to the date of the end of the period ending […***…]

 

A.36 “Necessary Claims” means those claims in any patent which, without the
appropriate permission of the entity which owns or controls the patent, will be
[…***…].

 

A.37 “Programmer’s Model” means the programmer’s model for the ARM Architecture
as more fully described in the Architecture Reference Manuals.

 

A.38 […***…].

 

B. Licence and Licence Restrictions

 

B.1 Subject to the provisions of Clause 3 (Confidentiality) of the TLA and the
provisions in this Section 2, ARM hereby grants, to LICENSEE, under the ARM
Intellectual Property, a non-transferable (subject to Clause 16.3 of the TLA),
non-exclusive, world-wide licence for the Term solely in the Field of Use to;

ARM v8-A Architecture Compliant Core

 

  (i) use, copy and modify the Documentation for the purposes of […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 4 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

  (ii) use, copy and modify the Documentation for […***…]

 

  (iii) use and copy the AVS […***…]

 

  (iv) use, copy and modify […***…];

 

  (v) manufacture and have manufactured […***…];

 

  (vi) test and have tested […***…];

 

  (vii) sell, supply and distribute […***…]; and

 

  (viii) supply and distribute documentation for […***…].

License Restrictions

 

B.2 LICENSEE’s use of the ARMv7-A Architecture Deliverables under the licences
granted in Clause B.1 above is […***…]

 

C. Non-[…***…]

 

C.1 LICENSEE hereby agrees that […***…].

 

C.2 LICENSEE hereby agrees that […***…]

 

C.3 LICENSEE hereby agrees that […***…].

 

D. Included Technology

 

D.1 During Term, ARM shall provide notice to LICENSEE of the availability of any
Included Technology as soon as reasonably possible after such technology is
Released.

 

D.2 In respect of any Included Technology Released by ARM, LICENSEE may submit a
request (“Technology Request”) requiring ARM to deliver the relevant Included
Technology to LICENSEE. As soon as reasonably possible after receipt of the
Technology Request the parties shall enter into an Annex 1 for the relevant
Included Technology which shall be substantially similar (except for the
deliverables and any contractual provisions that ARM is obligated to incorporate
by a third party), to this Annex 1, and ARM shall deliver to LICENSEE the
Included Technology as set forth in Section 1 of the relevant Annex 1.

 

E. Confidentiality

 

E.1 For the purposes of this Annex 1, Clauses 3.2 and 3.5 of the TLA are hereby
replaced in their entirety by the following:

Permitted Disclosure to Manufacturers

 

3.2 LICENSEE may disclose the (i) the ARM Technology marked “M” in any Annex 1
and any translation, modification, compilation, abridgement or other form in
which the ARM Technology marked “M” has been recast, transformed or adapted;
(ii) any GDSII created by or for LICENSEE from the ARM Technology licensed under
this Annex 1; and (iii) any masks created from the GDSII by or for LICENSEE, to
a Manufacturer pursuant to the exercise of any have manufactured rights (if
granted in Section 2 of the relevant Annex 1) solely for the purposes of having
ARM Compliant Products manufactured for LICENSEE by such third party and under a
non-disclosure agreement containing substantially similar terms to this Clause
3, except that the confidentiality period for each deliverable shall be,
[…***…].

Permitted Disclosure to Test Houses

 

3.5

LICENSEE may disclose (i) the ARM Technology marked “T” in any Annex 1 and any
translation, modification, compilation, abridgement or other form in which the
ARM Technology marked “T” has been recast, transformed or adapted; and (ii) any
ATPG test vectors created by or for LICENSEE from the ARM

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 5 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

  Technology licensed under this Annex 1, to a Test House pursuant to the
exercise of the have tested rights (if granted in Section 2 of the relevant
Annex 1) solely for the purposes of having ARM Compliant Products tested for
LICENSEE by such third party and under a non-disclosure agreement containing
substantially similar terms to this Clause 3, except that the confidentiality
period for each deliverable shall be, at a minimum, five (5) years from the date
of disclosure.

 

F. Functionality Warranty

 

F.1 For the purposes of this Annex 1, Clause 10.2 of the TLA is hereby replaced
in its entirety by the following:

 

10.2 ARM warrants to LICENSEE that the ARM Technology will; (i) be sufficient to
allow a person reasonably skilled in the art to design an Architecture Compliant
Core; and (ii) be documented in a manner consistent with applicable industry
standards.

 

G. Intellectual Property Indemnities

 

G.1 For the purposes of this Annex 1, Clause 12.2 and Clause 12.4 of the TLA are
hereby replaced in their entirety with the following:

 

12.2 ARM shall have no liability under Clause 12.1 for; (i) any design
implementation by LICENSEE except to the extent that and only to the extent that
such implementation infringes Necessary Claims (as defined in this Annex 1);
(ii) any infringement arising from the combination of the ARM Technology with
other products not supplied by ARM if such infringement would not have occurred
but for such combination; (iii) any infringement arising from the modification
by LICENSEE of the ARM Technology if such infringement would not have occurred
but for such modification; (iv) any infringement arising from the process of
synthesizing any ARM Technology including but not limited to the use by LICENSEE
of LICENSEE’s or LICENSEE’s agent’s cell libraries if such infringement would
not have occurred but for the application of such process; or (v) any
infringement arising from any manufacturing process applied to the ARM
Technology by LICENSEE if such infringement would not have occurred but for the
application of such process; or (vi) any loss arising from any suit brought by a
third party against LICENSEE based upon a claim that any of the ARM Technology
delivered by ARM to LICENSEE under this TLA infringes a patent owned by such
third party where such claim has been made by such third party in response to an
initial claim by LICENSEE that such third party infringes any patent owned or
controlled by LICENSEE.

 

12.4 If a suit against ARM is based in whole or in part upon a claim that any of
the ARM Technology delivered by ARM to LICENSEE under this TLA, when used in
accordance with this TLA, infringes any third party Intellectual Property
because of; (i) infringement (excluding infringement of any Necessary Claims) by
a design implementation by LICENSEE; (ii) the combination of the ARM Technology
with other products not supplied by ARM if such infringement would not have
occurred but for such combination; (iii) the modification by LICENSEE of the ARM
Technology if such infringement would not have occurred but for such
modification; (iv) the process of synthesizing any ARM Technology including but
not limited to the use by LICENSEE of LICENSEE’s or LICENSEE’s agent’s cell
libraries if such infringement would not have occurred but for the application
of such process; or (iv) any manufacturing process applied to the ARM Technology
by LICENSEE if such infringement would not have occurred but for the application
of such process, then LICENSEE agrees, subject to the limitations of Clause
13.2(B), to defend and indemnify ARM, at LICENSEE’s expense, and to pay costs
and damages finally awarded in any such suit or agreed in any settlement, but
only to the extent such suit relates to any of (i) to (iv) above, provided that;
(i) LICENSEE is promptly notified by ARM, in writing, of any threats, claims and
proceedings related thereto; (ii) LICENSEE has sole control of the defence and
any settlement thereof; (iii) ARM does not make any admission of liability nor
settle or otherwise compromise any such claim without LICENSEE’s prior written
consent; (iv) ARM furnishes to LICENSEE, upon request, any information available
to LICENSEE relating to the defense of such claim; and (v) ARM provides
reasonable assistance to LICENSEE ARM in the defense of such claim. AMCC shall
have no liability under this Clause 12.4 in respect of any suit brought by a
third party based in whole or in part upon a claim that any of the ARM
Technology delivered by ARM to LICENSEE under this TLA infringes a patent owned
by such third party where such claim has been made by such third party in
response to an initial claim by ARM that such third party infringes any patent
owned or controlled by ARM.

 

H. Limitation of Liability

 

H.1 For the purposes of this Annex 1, Clause 13.2 of the TLA is hereby replaced
in its entirety with the following:

 

13.2 (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS TLA, THE
MAXIMUM LIABILITY OF ARM TO LICENSEE IN AGGREGATE FOR ALL CLAIMS MADE AGAINST
ARM IN CONTRACT TORT OR OTHERWISE UNDER OR IN CONNECTION WITH THE SUBJECT MATTER
OF THE ANNEX 1 FOR THE ARM V8-A ARCHITECTURE […***…]. THE EXISTENCE OF MORE THAN
ONE CLAIM OR SUIT WILL NOT ENLARGE OR EXTEND THE LIMIT. LICENSEE RELEASES ARM
FROM ALL OBLIGATIONS, LIABILITY, CLAIMS OR DEMANDS IN EXCESS OF THIS LIMITATION.

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 6 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

(B) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS TLA, […***…].

 

I. Lead Partner Provisions

 

I.1 As at the Annex Effective Date, the ARM Technology is still in development
and, as a lead partner, LICENSEE will have access to the Development Releases
and will be able to provide feedback on the ARM Technology and its proposed
implementation at the micro-architecture level. LICENSEE recognises the
importance to ARM of ARM being able to licence its products generally, and
therefore agrees that:

(i) until such ARM Technology is delivered to LICENSEE in Early Access Release
form, ARM at its discretion can reuse any suggestions, comments, feedback,
ideas, or know-how (whether in oral or written form) provided to ARM in respect
of the ARM Architecture (“Input”) in accordance with the licenses granted under
[…***…].

(ii) once the ARM Technology is delivered to LICENSEE in Early Access Release
form, the parties agree that any suggestions, comments, feedback, ideas, or
know-how provided to ARM by LICENSEE in respect of the ARM Architecture must
first be summarized in writing (“Written Input”) and submitted by the LICENSEE’s
technical contact identified below to ARM’s technical contract identified below.
Only Written Input submitted by LICENSEE to ARM shall be considered to be
licensed to ARM in accordance with the licenses granted under […***…].

 

ARM Technical Contact

  

LICENSEE Technical Contact

[…***…]    […***…] […***…]   

 

I.2 ARM agrees to deliver to LICENSEE the Development Releases to enable
LICENSEE to begin early development of the Architecture Compliant Cores. […***…]

 

I.3 […***…]

 

I.4 […***…]

 

J. Option to Modify Field of Use

 

J.1 […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 7 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 3 VERIFICATION

 

1. Verification

 

1.1 […***…]

 

  1.1.1 Formulation and Execution of a Test Plan

[…***…]

AND

 

  1.1.2 Running the AVS

[…***…]

Pass

[…***…]

Fail

[…***…]

AND

 

  1.1.3 […***…]

Pass

[…***…]

Fail

[…***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 8 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 4 – SUPPORT LIMITATION

 

4.1 Except as provided below, the maximum number of man hours that ARM shall be
obligated to expend on any individual support case submitted to ARM by LICENSEE
shall be […***…]

 

4.2 If ARM reasonably believes that […***…]

 

4.3 If a support case results […***…]

 

4.4 If ARM, at ARM’s discretion, determines that […***…]

 

4.5 If ARM agrees to provide support at […***…]

 

4.6 For the avoidance of doubt, ARM’s provision of the support and maintenance
services described in Clause 7 of the TLA is solely in respect of the ARM
Technology as delivered to LICENSEE. ARM shall have no obligation to provide
support and maintenance services in respect of any Architecture Compliant Cores
or ARM Compliant Products developed by LICENSEE.

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 9 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 5 - TRAINING REQUIREMENT

Not applicable.

SECTION 6 - TRADEMARKS

 

Trademark

  

Registered/ Unregistered

Part A

 

[…***…]    […***…]

Part B

 

[…***…]    […***…]

Part C

 

[…***…]    […***…]

Part D

 

[…***…]    […***…]

Part E

 

[…***…]    […***…]

Part F

 

[…***…]    […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 10 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 7 - TERM

 

7.1 Unless terminated earlier in accordance with the provisions of Clause 14 of
the TLA, or unless LICENSEE makes an election under Clause 7.3 below, this Annex
1 shall continue in force for a period of five (5) years from the Annex
Effective Date.

 

7.2 For the purposes of this Annex 1, Clause 15.3 of the TLA is hereby replaced
in its entirety with the following

Annex 1 Expiry

 

15.3 Upon expiry of this Annex 1 in accordance with the provisions of Clause
14.3 of the TLA,

[…***…]

 

7.3. Option to Terminate

 

(i) If prior to the delivery by ARM to LICENSEE of the Early Access Release
deliverables identified in Section 1, ARM is subject to […***…] (as defined
herein), LICENSEE shall […***…]

For the purposes of this clause, […***…] a transaction or series of related
transactions […***…] in which the […***…] more than […***…].

 

(ii) Upon termination of this Annex 1 in accordance with Clause 7.3(i) above,
all licenses granted under Section 2 of this Annex 1 shall […***…]. LICENSEE
shall, at ARM’s option, either destroy or return to ARM any such ARM
Confidential Information, including any copies thereof in its possession and any
such ARM Technology or derivatives (including any translation, modification,
compilation, abridgement or other form in which the ARM Technology has been
recast, transformed or adapted) thereof in its possession. Within one month
after termination of this Annex 1 LICENSEE will furnish to ARM a certificate
signed by a duly authorised representative of LICENSEE that to the best of his
or her knowledge, information and belief, after due enquiry, LICENSEE has
complied with provisions of this Clause.

 

7.4 Notwithstanding anything to the contrary in the TLA, upon termination or
expiration of this Annex 1 or upon termination of the TLA by either party in
accordance with the provisions of Clause 14 of the TLA, the provisions of
Section 2 Clause C of this Annex 1 and any licenses granted pursuant to
Section 2 Clause I.1 prior to such termination or expiration shall survive.

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 11 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 8 - FEES AND ROYALTIES

Subsection 1 - Fees

Table A - License Fees

 

Fee (Descriptor)

   US$              Due     Payable     Due Date
(Invoice Date)  

[…***…]

     […***… ]      […***… ]      […***… ]         […***… ]      […***… ]        
[…***… ]      […***… ]         […***… ]      […***… ]         […***… ]     
[…***… ]         […***… ]      […***… ] 

[…***…]

     […***… ]      […***… ]      […***… ] 

Support and Maintenance Fees

In respect of each year of the Term, in addition to the Licence Fee, LICENSEE
shall pay to ARM annually the support and maintenance fees set out in the table
below:

Table B – Support and Maintenance Fees

 

Fee (Descriptor)

   Due (US$)     Due Date
(Invoice Date)  

[…***…]

     […***… ]      […***… ] 

[…***…]

     […***… ]      […***… ] 

[…***…]

     […***… ]      […***… ] 

[…***…]

     […***… ]      […***… ] 

[…***…]

     […***… ]      […***… ] 

In the event LICENSEE wishes to obtain support and maintenance services from ARM
for Year 6, LICENSEE shall notify ARM prior to the fifth anniversary of the
Annex Effective Date and the parties shall negotiate in good faith the support
and maintenance fee for Year 6, which shall not exceed US […***…] .

Subsection 2 - Royalties

 

Currency:    US Dollars Due:    […***…] Payable:    In accordance with the
provisions of Clause 6 of the TLA. Invoice Address:    […***…]    Applied Micro
  

215, Moffett Park Drive

Sunnyvale, Ca 94089

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 12 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

Calculation:

A. As partial consideration for the manufacturing licenses herein, for each unit
of ARM Compliant Product distributed by LICENSEE, LICENSEE shall pay a Royalty
calculated by multiplying the ASP for the ARM Compliant Product by the Royalty
Rate determined from the following table, subject to part B below :

 

Cumulative Number of Units of

ARM Compliant Products

distributed by LICENSEE

  

Royalty Rate

% of ASP

  

ARM Compliant

Product containing an

Architecture Compliant

Core […***…]

  

ARM Compliant

Product containing

an Architecture

Compliant Core […***…]

  

ARM Compliant

Product containing

an Architecture

Compliant Core

with […***…]

[…***…]    […***…]    […***…]    […***…] […***…]    […***…]    […***…]   
[…***…] […***…]    […***…]    […***…]    […***…]

B. […***…]

C. […***…]

[…***…]

D. Except as otherwise provided in part B above, […***…]

 

Core

   % of
royalty
payable  

[…***…]

     […***… ] 

[…***…]

     […***… ] 

[…***…]

     […***… ] 

[…***…]

     […***… ] 

[…***…]

     […***… ] 

[…***…]

Example 1:

[…***…]

Example 2: […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 13 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

ROYALTY REPORT

Form of Royalty Report

 

Send to: The address for ARM set out in the TLA via first class mail and to
royaltyreports@arm.com via email.

 

LICENSEE  

 

  LICENSEE contact  

 

  Quarter for which report relates to  

 

 

Table 1

 

Part Number

  

Intended Application

  

Number of Units of ARM
Compliant Product
distributed by LICENSEE
in Quarter

  

Number of cores in each
ARM Compliant Product

  

ASP(US$)

    

Applicable
Royalty Rate

   

Royalty
Due

              $ XXX         X %    $ XXX                $ XXX         X %    $
XXX   

Table 2

 

Part Number

  

Intended Application

  

Estimated Number of Units of ARM
Compliant Product distributed by
LICENSEE in Next Calendar
Quarter

  

ASP (US$)

    

Applicable
Royalty Rate

   

Royalty
Due

           $ XXX         X %    $ XXX             $ XXX         X %    $ XXX   

The information provided in Table 2 shall be non-binding, supplied in good faith
and treated as LICENSEE’s Confidential Information.

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 14 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

SECTION 9 - MARKETING

Except as expressly provided below, neither party shall engage in any marketing
activity relating to the ARM Technology licensed under this Annex 1 or to the
existence of this Annex 1, without the prior written agreement of the other
party.

Notwithstanding anything to the contrary contained in the TLA, […***…]

The parties shall mutually agree the timing, terms and method of issuance of a
written announcement, which may be a press release, relating to the technology
licensed under this Annex 1 and the relationship of the parties.

All communications for the above marketing activities shall be sent to the
following contacts

 

ARM Marketing Contact

  

LICENSEE Marketing Contact

Director of Corporate Communications    […***…] CommsDirector@arm.com    110
Fulbourn Road    Cambridge    CB1 9NJ   

SECTION 10 – […***…] PATENTS

 

[…***…]

  

[…***…]

[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 15 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…]

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 16 of 17  



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

30 June, 2010   Confidential   LEC-ANX-02052-V7.0

 

IN WITNESS WHEREOF the parties have caused this Annex 1 to be signed by their
duly authorised representative:

 

ARM LIMITED     APPLIED MICRO CIRCUITS CORPORATION BY:  

/s/

    BY:  

/s/

NAME:  

Tudor Brown

    NAME:  

[…***…]

TITLE:  

President

    TITLE:  

[…***…]

DATE:  

20.7.10

    DATE:  

07/09/10

 

AP/MH     ARM/AMCC Copyright © 2012, ARM Limited. All Rights Reserved  
Page 17 of 17  